DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.
Formal Matters
	Applicant’s amendments and arguments filed on December 13, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1 and 4-16 are pending. Claims 1, 4-10 and 12-16 are under consideration in the instant office action.  Claim 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claim 3 is canceled.  Applicant’s claim amendments necessitated a new ground of rejections. 
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on December 13, 2021  are noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached herein.

Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Bioconjugate Chem. 2009, 20, 440–446, newly cited).
Applicants’ claims
Applicants claims a pH responsive polymer.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Zhang et al. teach Polyaspartamide-based oligo-ethylenimine brushes (PASP-EDA, PASP-TEPA, PASP-PEHA, and PASP-PEI 423) were synthesized from polysuccinimide (PSI) via a ring-opening reaction with N-Boc protected ethylenediamine, tetraethylenepentamine, pentaethylenehexamine, and linear polyethylenimine (Mn 423), respectively. PASP-TEPA, PASP-PEHA, and PASP-PEI 423 possess high buffer capacity between pH 5 and pH 7, which is comparable to that of branched PEI 25000. The cytotoxicity assay indicated that they all are less toxic than PEI 25000. At an N/P ratio of above 2, all of the four synthetic polycation brushes can condense plasmid DNA to form small sized (160-400nm) polyelectrolyte complexes with positive surface charge. The transfection of HEK 293 cells with oligo-ethylenimine brush/pRE Luc polyplexes indicated that the transfection efficiencies increased with increasing the length of oligo-ethylenimine side chains. The luciferase expression with PASP-PEHA and PASP-PEI 423 were as high as or even a little higher than that of PEI 25000. The results demonstrate that polyaspartamidebased oligo-ethylenimine brushes are a very promising class of novel polycations for highly efficient and less toxic gene delivery (abstract). It was found that high molecular weight branched PEI up to 800 K shows superior ability to form compact and stable PEI/DNA complexes and higher transfection efficiency, compared to lower molecular weight PEI. However, high molecular weight branched PEI is more toxic than lower molecular weight branched PEI. Linear PEI-based gene carriers have also been investigated in recent years. In comparison to branched PEI, linear PEI shows different characteristics, such as DNA compaction, nuclear uptake, transfection efficiency, and toxicity. Linear PEI is often more effective and less toxic than branched PEI. It is more attractive that lower molecular weight linear PEI is almost nontoxic to cells. It is possible to combine the low cytotoxicity of low molecular weight linear PEI and high transfection by grafting low molecular weight linear PEI into a suitable polymer (see introduction). We here report oligoethylenimine brushes, a new kind of polycation, as polymer gene delivery vectors. Oligo-ethylenimine brushes were synthesized from polysuccinimide (PSI) reacting with excess of oligo(ethylenimine). The goal of this work is to develop new types of highly efficient polycation brush gene delivery vectors by the introduction of low toxicity of lower molecular weight PEI side chains into polyaspartamide (see introduction). Zhang et al. in the Synthesis of PASP-EDA, PASP-TEPA, PASP-PEHA, and PASP-PEI 423. PASP-EDA section teach a solution of 0.485 g of polyL-succinimide (PSI) in 10 mL of DMF was added dropwise to a solution of 1.6 g of N-Boc-ethylenediamine (N-Boc-EDA) in 5 mL of DMF at 0 °C. The reaction mixture was stirred for 2 h at 0 °C and stirred for a further 24 h at room temperature, and then poured into 150 mL of ether. The formed precipitate was filtered, dried, and added into 60 mL of 2 mol L-1 hydrochloride to remove the protective N-Boc group of polyaspartamide derivative. The suspension mixture was stirred for 4 h at room temperature until the solid gradually dissolved in dilute hydrochloride, and then alkalized with 2 mol L-1 sodium hydroxide to pH 12. Next, the solution was dialyzed against distilled water for two days and lyophilized to yield 0.43 g of slightly yellow solid. FT-IR (KBr, cm-1 ): 3431, 3068, 2923, 2819, 1660, 1533, 1384, 1171 cm-1 . 1 H NMR (D2O, ppm) δ: 2.5-2.7 (2H, m, CH2); 3.0 (2H, m, CH2); 3.3 (2H, m, CH2); 4.7 (1H, m, CH). Mw ) 1.78 × 104 . Mw/Mn ) 1.40. PASP-TEPA, PASP-PEHA, and PASP-PEI 423 were synthesized according to the general procedure described below. A solution of 0.097 g of poly-L-succinimide (PSI) in 4 mL of DMF was separately added dropwise to a solution of 10-fold molar excess oligoethylenimine (for TEPA, 1.89 g; PEHA, 2.32 g; and PEI423, 4.23 g) in 5 mL of DMF at 0 °C. The reaction mixture was stirred for 2 h at 0 °C and stirred for a further 24 h at room temperature, then dialyzed against distilled water for two days, and lyophilized to yield PASP-TEPA, PASP-PEHA, and PASP-PEI 423. The examiner indicates that from the above synthesis description the PASP-PEI 423 is prepared via covalent reaction through a formation of an amide bond. The examiner now brings applicant’s attention to applicant’s specification which describes on it is also possible for the group represented by Formula (a) to be a group having an ethylenediamine structure. As described below, a group having an ethylenediamine structure is able to exhibit a change in the number of electric charges according to changes in the pH environment. The specification then discloses on paragraph 0038 that in a case where the biocompatible polymer is a polyamino acid, preferable specific examples of the pH-responsive polymer of the present embodiment include a polymer in which any one of Formulas (1) to (3) is bonded to a side chain of poly-L-glutamic acid or poly-L-aspartic acid, preferably a polymer represented by Formula A1.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Zhang et al. is silent in terms the side chain being electrically neutral under pH environments of 7.2 to 7.6 and which changes to be cationic under pH environments of 6.0 to 6.6. This is addressed by the prima facie argument set forth below.
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to produce the instant invention by following the teachings of Zhang et al. because Zhang et al. teach a substantially similar polymer with all the required bonding conditions as well as individual monomeric components met. Zhang et al. teach Polyaspartamide-based oligo-ethylenimine brushes (PASP-EDA, PASP-TEPA, PASP-PEHA, and PASP-PEI 423) were synthesized from polysuccinimide (PSI) via a ring-opening reaction with N-Boc protected ethylenediamine, tetraethylenepentamine, pentaethylenehexamine, and linear polyethylenimine (Mn 423), respectively. PASP-TEPA, PASP-PEHA, and PASP-PEI 423 possess high buffer capacity between pH 5 and pH 7, which is comparable to that of branched PEI 25000. The cytotoxicity assay indicated that they all are less toxic than PEI 25000. At an N/P ratio of above 2, all of the four synthetic polycation brushes can condense plasmid DNA to form small sized (160-400nm) polyelectrolyte complexes with positive surface charge. The transfection of HEK 293 cells with oligo-ethylenimine brush/pRE Luc polyplexes indicated that the transfection efficiencies increased with increasing the length of oligo-ethylenimine side chains. The luciferase expression with PASP-PEHA and PASP-PEI 423 were as high as or even a little higher than that of PEI 25000. The results demonstrate that polyaspartamidebased oligo-ethylenimine brushes are a very promising class of novel polycations for highly efficient and less toxic gene delivery (abstract). It was found that high molecular weight branched PEI up to 800 K shows superior ability to form compact and stable PEI/DNA complexes and higher transfection efficiency, compared to lower molecular weight PEI. However, high molecular weight branched PEI is more toxic than lower molecular weight branched PEI. Linear PEI-based gene carriers have also been investigated in recent years. In comparison to branched PEI, linear PEI shows different characteristics, such as DNA compaction, nuclear uptake, transfection efficiency, and toxicity. Linear PEI is often more effective and less toxic than branched PEI. It is more attractive that lower molecular weight linear PEI is almost nontoxic to cells. It is possible to combine the low cytotoxicity of low molecular weight linear PEI and high transfection by grafting low molecular weight linear PEI into a suitable polymer (see introduction). We here report oligoethylenimine brushes, a new kind of polycation, as polymer gene delivery vectors. Oligo-ethylenimine brushes were synthesized from polysuccinimide (PSI) reacting with excess of oligo(ethylenimine). The goal of this work is to develop new types of highly efficient polycation brush gene delivery vectors by the introduction of low toxicity of lower molecular weight PEI side chains into polyaspartamide (see introduction). Zhang et al. in the Synthesis of PASP-EDA, PASP-TEPA, PASP-PEHA, and PASP-PEI 423. PASP-EDA section teach a solution of 0.485 g of polyL-succinimide (PSI) in 10 mL of DMF was added dropwise to a solution of 1.6 g of N-Boc-ethylenediamine (N-Boc-EDA) in 5 mL of DMF at 0 °C. The reaction mixture was stirred for 2 h at 0 °C and stirred for a further 24 h at room temperature, and then poured into 150 mL of ether. The formed precipitate was filtered, dried, and added into 60 mL of 2 mol L-1 hydrochloride to remove the protective N-Boc group of polyaspartamide derivative. The suspension mixture was stirred for 4 h at room temperature until the solid gradually dissolved in dilute hydrochloride, and then alkalized with 2 mol L-1 sodium hydroxide to pH 12. Next, the solution was dialyzed against distilled water for two days and lyophilized to yield 0.43 g of slightly yellow solid. FT-IR (KBr, cm-1 ): 3431, 3068, 2923, 2819, 1660, 1533, 1384, 1171 cm-1 . 1 H NMR (D2O, ppm) δ: 2.5-2.7 (2H, m, CH2); 3.0 (2H, m, CH2); 3.3 (2H, m, CH2); 4.7 (1H, m, CH). Mw ) 1.78 × 104 . Mw/Mn ) 1.40. PASP-TEPA, PASP-PEHA, and PASP-PEI 423 were synthesized according to the general procedure described below. A solution of 0.097 g of poly-L-succinimide (PSI) in 4 mL of DMF was separately added dropwise to a solution of 10-fold molar excess oligoethylenimine (for TEPA, 1.89 g; PEHA, 2.32 g; and PEI423, 4.23 g) in 5 mL of DMF at 0 °C. The reaction mixture was stirred for 2 h at 0 °C and stirred for a further 24 h at room temperature, then dialyzed against distilled water for two days, and lyophilized to yield PASP-TEPA, PASP-PEHA, and PASP-PEI 423. The examiner indicates that from the above synthesis description the PASP-PEI 423 is prepared via covalent reaction through a formation of an amide bond. The examiner now brings applicant’s attention to applicant’s specification which describes on it is also possible for the group represented by Formula (a) to be a group having an ethylenediamine structure. As described below, a group having an ethylenediamine structure is able to exhibit a change in the number of electric charges according to changes in the pH environment. The specification then discloses on paragraph 0038 that in a case where the biocompatible polymer is a polyamino acid, preferable specific examples of the pH-responsive polymer of the present embodiment include a polymer in which any one of Formulas (1) to (3) is bonded to a side chain of poly-L-glutamic acid or poly-L-aspartic acid, preferably a polymer represented by Formula A1. The examiner brings to applicant’s attention that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
The examiner even further notify applicant that "[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945). We too have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property." Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 , 1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of oxymorphone that was present in controlled-release oxymorphone "add[ed] nothing of patentable consequence." In re Huai-Hung Kao, 639 F.3d 1057 , 1070 , 98 U.S.P.Q.2D (BNA) 1799 (Fed. Cir. 2011). In In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351 , 1357 , 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which [the patentees] claim to have discovered." In re [*1191] Wiseman, 596 F.2d 1019 , 1023 (C.C.P.A. 1979). Inherency, however, is a "high standard," that is "carefully circumscribed in the context of obviousness." PAR, 773 F.3d at 1195 . Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531 , 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." PAR, 773 F.3d at 119511 -96; see also Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362 , 1369 (Fed. Cir. 2012) (relying on inherency where the claims recited "a property that is necessarily present" in the prior art). "If . . . the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient" to render the function inherent. Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)). On appeal, Persion contends that the district court erred in applying the inherency doctrine in its obviousness analysis because Devane does not teach administering its hydrocodone-only formulation to patients with mild or moderate hepatic impairment. Thus, Persion asserts, "'the natural result flowing from the operation as taught' in Devane cannot be the claimed [pharmacokinetic] values for [hepatically impaired] patients." Appellant's Br. 37 (quoting Oelrich, 666 F.2d at 581 ); Reply Br. 19. To the extent Persion contends that inherency can only satisfy a claim limitation when all other limitations are taught in a single reference, that position is contrary to our prior recognition that "inherency may supply a missing claim limitation in an obviousness analysis" where the limitation at issue is "the natural result of the combination of prior art elements." PAR, 773 F.3d at 1194-1195 (emphasis added, internal quotations omitted). Here, the district court specifically found that Devane, together with Jain, the state of the prior art at the time of invention, and the Vicodin and Lortab labels, taught the combination of elements that inherently result in the claimed pharmacokinetic parameters. The district court found that a person of ordinary skill in the art would have been motivated, with reasonable expectation of success, to administer an unadjusted dose of the Devane formulation to hepatically impaired patients. There was also no dispute that the Devane formulation, which was identical to the Zohydro ER formulation described in the patents in suit, necessarily exhibited the claimed parameters under these conditions. Pernix, 323 F. Supp. 3d at 607 , 610 . In this context, the district court did not err by finding that the pharmacokinetic limitations of the asserted claims were inherent and added no patentable weight to the pharmacokinetic claims. An ordinary skill in the art would have had a reasonable chance of producing the instant invention by following the teachings of Zhang et al. because Zhang et al. teach a substantially identical polymer.
In the case where the claimed range of molecular weight "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619